DETAILED ACTION
This Office Action is in response to the amendment filed on 11/21/2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement
The amendment filed on 11/21/2020, responding to the Office Action mailed on 7/23/2020, has been entered. The present Office Action is made with all the suggested amendments being fully considered. Accordingly, pending in this Office Action are claims 1 - 14 and 16 - 21. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 - 10 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Pozder et al. (US 10,566,300 B2). 

With regard to claim 1, Pozder discloses a chip structure, as shown in Fig. 5, comprising: 
a substrate 14; 
a redistribution layer 10/12 over the substrate (col. 2, lines 37 - 40); 
a bonding pad 16 over the redistribution layer; 
a shielding pad 26 over the redistribution layer and surrounding the bonding pad; 
an insulating layer 30/32 over the redistribution layer and the shielding pad; 
a bump 40 over the bonding pad and the insulating layer, wherein a sidewall of the bump 
With regard to claim 2, Pozder discloses a portion of the insulating layer 30/32 is between the bonding pad 16 and the shielding pad 26 (Fig. 5).  
With regard to claim 3, Pozder discloses the portion of the insulating layer 30/32 separates and electrically insulates the bonding pad 16 from the shielding pad 26 (Fig. 5).  
With regard to claim 4, Pozder discloses the bump 40 is over the portion of the insulating layer 30/32 (Fig. 5).  
With regard to claim 5, Pozder discloses the shielding pad 26 surrounds a region of the redistribution layer, and the region and the bonding pad have a substantially same shape Fig. 6).  
With regard to claim 6, Pozder discloses the shielding pad 26 has a plurality of first portions spaced apart from each other (Fig. 1).  
With regard to claim With regard to claim 7, Pozder discloses a second portion of the insulating layer 30/32 is between the bonding pad 16 and the shielding pad 26, and the first portion is wider than the second portion (Fig. 1A).  
With regard to claim 8, Pozder discloses a maximum width of the shielding pad 26 is greater than a maximum width of the bump 40 (Fig. 1A).  
With regard to claim 9, Pozder discloses the bonding pad 16 and the shielding pad 26 have a substantially same thickness (Fig. 5).  
With regard to claim 10, Pozder discloses a conductive line 20 over the redistribution layer 10/12 and connected to the bonding pad 16, wherein the shielding pad 26 is spaced apart from the conductive line, and a width of the shielding pad is greater than a line width of the conductive line (col. 2, line 38, Fig. 1).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pozder, further in view of Chou (US 2016/0315067 A1).

With regard to claim 21, Pozder fails to show a buffer layer over the insulating layer and in contact with a top surface of the insulating layer, wherein a portion of the buffer layer is between the bump and the insulating layer in the tangent direction of the substrate.
Chou discloses a buffer layer 150 over an insulating layer 180 and in contact with a top surface of the insulating layer, wherein a portion of the buffer layer is between a bump 135 and the insulating layer in the tangent direction of a substrate 110 (Chou Fig. 1).
Chou teaches the buffer layer providing cushion, moisture-proof, and dust-proof effects for enhancing a reliability of the package (Chou 0025).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Chou’s teachings with the invention of Pozder to enhance reliability of the package.
Allowable Subject Matter
Claims 11 - 14 and 16 - 20 are allowed.
Response to Amendments/Arguments
Applicant's amendments with respect to claims 1, 11, 16, and new claim 21 have been considered but are moot in view of the new ground(s) of rejection. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUE TANG whose telephone number is (571)270-7404.  The examiner can normally be reached on 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571) 272-1750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent 
/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/S.T./
Examiner, Art Unit 2814
February 13, 2021